PER CURIAM.
We have reviewed the record on appeal and the brief of the appellant (appellees *53having chosen not to file a brief) and are of the opinion that the order of the trial court compelling arbitration in consistent with the terms of the contract between the parties. That portion of the judgment should be affirmed. However, the trial court erred in striking appellant’s claim of lien for those reasons more fully set forth in Mills v. Robert W. Gottfried, Inc., Fla.App.1973, 272 So.2d 837.
The cause is remanded for further proceedings not inconsistent with this opinion.
Affirmed, in part; reversed, in part.
OWEN, C. J., WALDEN and MAGER, J J., concur.